DETAILED ACTION
This is a response to the Applicants' amendment on 3/15/22. In virtue of this filing, claims 3-7, 17-21 are cancelled, thus, claims 1-2, 8-16, 22-27 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-16, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Carrigan Brian (WO 2015/103482A1).
Regarding claim 1, Carrigan Brian disclose a device comprising: a user interface(figure 14, commissioning tool(36)) ; a communication circuit(communication module(32) paragraphs [0084-0085)); a status indicator configured to be illuminated to display feedback(figure 23, paragraph [00169]); and a control circuit (driver module(30)) configured to: transmit, via the communication circuit(32), a digital message configured to control a state of at least one lighting device of a group of lighting devices(10)(paragraphs [00191-00192]) and capable of performing that,  in response to an actuation of the user interface(36); wake from a sleep state; upon waking from the sleep state, transmit, via the communication circuit(32) in response to the actuation, at least one status query message configured to request a state of each lighting device of the group of lighting devices(10); receive, via the communication circuit(32), one or more status messages from the group of lighting devices (10) in response to the at least one status query message, wherein the one or more status messages comprise a first status message that is a first-received status message of the one or more status messages, and wherein the first status message indicates an on/off state of a respective lighting device; and display feedback on the status indicator based on the state of the respective lighting device indicated in the first status message. Paragraphs [00193- 00208].
Regarding claim 2, Carrigan Brian disclose wherein the actuation is configured to control the state of one or more lighting devices in the group of lighting devices, and wherein the control circuit is further configured to transmit, via the communication circuit, a digital message configured to control the state of the one or more lighting devices in the group of lighting devices based on the state indicated by the first status message. Figure 31, paragraph [ 00182, 00197].
Regarding claim 8, Carrigan Brian disclose wherein the first status message indicates a non-preferred state. Paragraph [00109].
Regarding claim 9, Carrigan Brian disclose wherein the control circuit is configured to determine whether to transmit an on command or an off command based on the on/off state included in the first status message. Paragraph [00131].
Regarding claim 10, Carrigan Brian disclose wherein the first status message comprises an intensity level of the lighting device when the state is on. Paragraphs [00114-00115].
Regarding claim 11, Carrigan Brian disclose wherein the user interface comprises a rotary knob or a linear control. Paragraphs [00115 and 00130].
Regarding claim 12, Carrigan Brian capable of performing that, wherein the control circuit further is configured to: determine a dynamic starting point for a rotation of the rotary knob based on the state indicated in the first status message; and control the status indicator to illuminate to indicate the dynamic starting point. Paragraphs [00169 and 00230].
Regarding claim 13, Carrigan Brian capable of performing that, wherein the dynamic starting point defines a lighting level from which the lighting devices may be controlled in response to the rotation of the rotary knob. Paragraphs [00169 and 00230].
Regarding claim 14, Carrigan Brian disclose wherein the control circuit is configured to transmit a respective status query message to each of the lighting devices in the group of lighting devices and stop transmitting the respective status query messages when the first status message indicates a non-preferred state. Paragraph [00109].
Regarding claim 15, Carrigan Brian disclose a method of providing feedback of a group of lighting devices wherein the group of lighting devices comprises a plurality of lighting devices (figure 14) , the method comprising: in response to an actuation of a user interface of a remote control(36) device(paragraphs [0084-0085]) and capable of performing that, waking from a sleep state: upon waking from the sleep state, transmitting at least one status query message configured to request a state of each lighting device of the group of lighting devices(10);  receiving one or more status messages from the group of lighting devices in response to the at least one status query message, wherein the one or more status messages comprise a first status message that is a first-received status message of the one or more status messages, and wherein the first status message indicates an on/off state of a respective lighting device(10); and  displaying feedback on a status indicator of the remote control device(36) based on the state of the respective lighting device indicated in the first status message. Paragraphs [00193- 00208].
Regarding claim 16, Carrigan Brian disclose, wherein the actuation (switch module (136) or 140)) is configured to control the state of one or more lighting devices in the group of lighting devices(10), the method further comprising: transmitting a digital message configured to control the state of the one or more lighting devices in the group of lighting devices based on the state indicated by the first status message. Paragraph [0197].
Regarding claim 22, Carrigan Brian disclose wherein the first status message indicates a non-preferred state. [00193- 00208].
Regarding claim 23, Carrigan Brian disclose further comprising: determining whether to transmit an on command or an off command based on the on/off state included in the first status message. Paragraph [00131].
Regarding claim 24, Carrigan Brian disclose, wherein the first status message comprises an intensity level of the respective lighting device when the state is on. Paragraphs [ 00114, 00148].
Regarding claim 25, Carrigan Brian disclose, further comprising: determining a dynamic starting point for a rotation of a rotary knob of the user interface based on the state indicated in the first status message; and illuminating the status indicator to indicate the dynamic starting point. Paragraphs [00115 and 00130].
Regarding claim 26, Carrigan Brian disclose, further comprising: adjusting a lighting level for controlling the group of lighting devices in response to the rotation of the rotary knob based on the dynamic starting point. Paragraphs [00115 and 00130].
Regarding claim 27, Carrigan Brian disclose further comprising: transmitting a respective status query message to each of the lighting devices in the group of lighting devices; and stopping transmitting the respective status query messages when the first status message indicates that respective lighting device is in a non-preferred state. Paragraphs [00115 and 00130].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 
/Minh D A/
Primary Examiner
Art Unit 2844